Citation Nr: 0503182	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  01-03 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for generalized anxiety disorder.

2.  Entitlement to a disability rating in excess of 10 
percent for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In July 2001, the Board denied 
higher evaluations for a generalized anxiety disorder and 
fibromyalgia.  In a September 2002 Order, the United States 
Court of Appeals for Veterans Claims (hereinafter, the 
"Court") vacated and remanded the Board's July 2001 
decision.  In June 2003, the Board issued a decision, again, 
denying the veteran's claims for increased ratings for a 
psychiatric disability and fibromyalgia.  The Court 
subsequently vacated and remanded the Board's June 2003 
decision in an August 2004 Order.  

Pursuant to the Court's August 2004 Order, the issue of 
entitlement to a disability rating in excess of 10 percent 
for fibromyalgia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's service-connected generalized anxiety 
disorder is manifested by complaints of anxiety and 
depression, somewhat circumstantial speech, and significant 
social impairment.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for generalized anxiety disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.126, 4.130, Diagnostic Code 9400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted; therefore, the AOJ could not have 
complied with the timing requirement, as the statute had not 
yet been enacted.  In Pelegrini, the Court noted that, where 
the initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the AOJ did not err in failing to 
comply with the timing requirements of the notice.  However, 
the Court did note that in such cases, the veteran would 
still be entitled to "VCAA content-complying notice" and 
proper subsequent VA process.  See Pelegrini, supra.

In the present case, regarding the issue of entitlement to a 
disability rating in excess of 50 percent for generalized 
anxiety disorder, on February 21, 2001, the RO provided 
notice to the veteran and his service representative 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or to submit any further evidence 
that pertains to the claim.  See Pelegrini, supra.  

The veteran and his representative also were provided with a 
copy of the appealed rating decision, the prior Board 
decisions, a statement of the case, and supplemental 
statements of the case.  These documents provided them with 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claim.  By 
way of these documents, they also were specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  In 
a letter dated in January 2003, the veteran and his service 
representative were advised that the Court had remanded his 
case to the Board for re-adjudication of his claims.  He also 
was given the opportunity to submit additional evidence.  The 
veteran responded in March 2003 by stating that he had 
completely presented his case.  Thus, the Board observes that 
all of the aforementioned correspondence informed the veteran 
of the evidence he was responsible for submitting and what 
evidence VA would obtain in order to substantiate his claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, in accordance with Pelegrini, supra, the Board finds 
that the RO did not err with respect to the timing of the 
VCAA notice requirement, as the VCAA had not been enacted at 
the time of the decision on appeal.  Moreover, the notice 
provided to the appellant on February 21, 2001, was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board in May 2001, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service VA medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim of 
entitlement to  a disability rating in excess of 50 percent 
for generalized anxiety disorder poses no risk of prejudice 
to the veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); and Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Factual Background

On VA mental disorders examination in April 1999, the veteran 
complained of a chronic history of severe anxiety and a 
history of anxiety attacks.  He described feeling neurotic 
secondary to pain from his service-connected fibromyalgia.  
The VA examiner stated that she had reviewed the veteran's 
claims folder.  She noted that it had been extremely 
difficult to obtain specific descriptions of the veteran's 
claimed anxiety symptoms, although the veteran stated that he 
felt anxious on a nearly daily basis.  He described his 
anxiety attacks as feeling "hot and clammy" and waking up 
during the night feeling that "something is wrong."  He 
denied worrying about areas of his life other than his 
fibromyalgia.  He stated that he occasionally cancelled a 
social event or became withdrawn due to anxiety.  He also 
stated that he experienced occasional irritability when 
anxious, which affected his social functioning at times.  He 
stated further that he had not taken any long trips recently 
because he feared becoming overwhelmed with anxiety while on 
a trip.  The veteran reported that he attempted to stay 
active, although he was retired, in order to deal with his 
symptoms of anxiety.  He emphasized to the VA examiner that 
he needed to stay busy and keep his mind focused in order to 
cope with his chronic anxiety and fibromyalgia symptoms.  He 
reported that he generally had good relationships with 
others.  He was active in a church group and a steel workers 
retirement group.  He dined out with his wife of 49 years and 
with friends and visited friends in their homes.  He reported 
experiencing episodes of depressed mood due to his pain from 
fibromyalgia.  He reported difficulty sleeping, difficulty 
falling asleep, and difficulty with sleep maintenance.  He 
stated that his wife gave his life meaning and he therefore 
had no suicidal ideation.  He stated that he became overly 
emotional and cried easily but denied any un-precipitated 
episodes of crying.  He also denied any episodes of mania, 
auditory or visual hallucinations, paranoia, and ritualistic 
or compulsive behaviors.

Objective examination in April 1999 revealed pressured and 
hyper-verbal speech that also was fluent and coherent.  The 
VA examiner stated that it was difficult at times to 
interrupt the veteran in order to get a specific question 
answered and extremely difficult to get specific responses 
from him.  The veteran reported that his mood was anxious and 
his affect was normal but reflected significant anxiety.  His 
thoughts were circumstantial and tangential and he had to be 
redirected several times as he tended to ruminate about pain 
from his fibromyalgia.  No delusions were noted.  The veteran 
described his memory as good and no significant cognitive 
deficits were observed.  His insight and judgment appeared 
poor to fair.  The veteran's Global Assessment of Functioning 
(GAF) score was 45, indicating serious symptoms or serious 
impairment in social, occupational, or school functioning.  
The VA examiner commented that the veteran appeared to be 
experiencing combined anxiety and depressive symptoms that 
met the diagnostic criteria for anxiety disorder, not 
otherwise specific.  The veteran's reported panic attacks 
were part of his anxiety disorder and did not warrant a 
separate diagnosis of panic disorder.  The examiner stated 
that, although the veteran believed that his anxiety was 
secondary to his service-connected fibromyalgia, it was a 
separate and distinct disorder.  She also determined that the 
veteran did not have enough symptoms to meet the diagnostic 
criteria for a personality disorder, as he did not exhibit 
any psychotic symptoms or gross disturbance of memory or 
cognition.  She noted that the veteran's social functioning 
was somewhat affected by his anxiety.  The diagnosis was 
anxiety disorder, not otherwise specific.

On VA mental disorders examination in October 2003, the 
veteran complained of anxiety most days, sleep disruption due 
to anxiety and worry, frequent nightmares, a sense of panic 
at times while sleeping, and depression.  The VA examiner 
stated that he had reviewed the veteran's records.  The 
veteran reported few significant changes in his social 
environment since April 1999.  He still lived in the same 
house where he had lived for 50 years with his wife.  He 
participated in church weekly and attended monthly 
organization meetings.  The veteran had trouble quantifying 
the number of days when he was depressed.  He denied any 
suicidal ideation due to his strong religious beliefs.  He 
described the interaction of his physical pain from 
fibromyalgia and his anxiety and depression as interfering at 
times with his ability to relate to his wife (by withdrawing 
from her physically).  He reported feeling comfortable in 
situations where he was a frequent participant.  

Mental status examination in October 2003 revealed good 
grooming and hygiene.  The veteran was alert and oriented and 
exhibited social skills that were within normal limits.  His 
speech was fluent, coherent, generally goal-directed and 
somewhat faster than his normal rate.  He was somewhat over 
detailed and circumstantial but not tangential.  The VA 
examiner noted a very mild word-finding difficulty which 
seemed to be within normal limits considering the veteran's 
age.  The veteran's affect appeared anxious and at times he 
became briefly tearful although he smiled and laughed as 
well.  The veteran denied any other symptoms possibly 
consistent with an anxiety disorder such as any obsessive-
compulsive behaviors.  He also denied any psychotic symptoms.  
He did not exhibit any ritualistic behaviors or report any 
other impaired impulse control.  The veteran's insight and 
judgment were intact.  The VA examiner commented that, 
although the original report diagnosing the veteran's 
psychiatric problems was not available for review, the 
veteran's psychiatric symptoms seem to have increased in 
severity.  Although the veteran had intact and varied 
relations with others plus ongoing routine activities outside 
the home, his psychiatric symptoms appeared to interfere 
significantly with his functioning and required significant 
coping mechanisms.  The veteran's GAF score was 55, 
indicating moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  The diagnoses 
included generalized anxiety disorder.


Analysis

At the outset, the Board notes that disability evaluations 
are determined by the application of a schedule of ratings 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

Here, the veteran's service-connected generalized anxiety 
disorder is currently evaluated as 50 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9400 (2004).  

An evaluation of 50 percent disabling is available where 
generalized anxiety disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The next higher evaluation of 70 percent disabling is 
available where generalized anxiety disorder is manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  

Finally, the maximum evaluation of 100 percent disabling is 
available under Diagnostic Code 9400 where generalized 
anxiety disorder is manifested by total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; a 
persistent danger of hurting himself or others; an 
intermittent inability to perform activities of daily living 
(including the maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
his close relatives, his own occupation, or his own name.  
Id.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to a disability rating in excess of 50 
percent for generalized anxiety disorder.

The objective medical evidence of record fails to show that 
the veteran's service-connected generalized anxiety disorder 
was manifested by more than impairment in his ability to 
perform occupational tasks due to complaints of anxiety, 
depression, sleep disturbance, and constant rumination about 
his health.  As noted above, the veteran had no memory 
problems on VA examination in April 1999.  Although the 
veteran was very talkative and difficult to pin down because 
of constant rumination about his health, his speech was 
fluent and coherent.  He had no delusions.  The Board 
acknowledges that the VA examiner concluded that the 
veteran's symptoms met the diagnostic criteria for an 
unspecified generalized anxiety disorder.  However, this 
examiner also concluded that the veteran's complaints of 
"panic attacks" were part of his anxiety disorder and did 
not warrant a separate diagnosis.  She noted that the 
veteran's social functioning was somewhat affected by his 
anxiety, although he still lived in the same house where he 
had lived with his current wife for 49 years and had a good 
relationship with his wife and children.  More importantly, 
this examiner found that the veteran did not have enough 
symptoms for a diagnosis of personality disorder, as he 
showed no psychotic symptoms or gross disturbances of memory 
or cognition.

At the veteran's most recent VA examination in October 2003, 
there were few changes in his social environment.  He still 
had a good relationship with his wife of more than 50 years 
and still lived in the same house with her.  He participated 
in church weekly, attended monthly organization meetings, and 
felt comfortable in situations where he was a frequent 
participant.  He had trouble explaining how often he was 
depressed and denied any suicidal ideation.  He had good 
grooming and hygiene, normal social skills, and fluent, 
coherent, and goal-directed speech.  He denied any other 
symptoms consistent with an anxiety disorder and any 
psychotic symptoms.  He did not exhibit any ritualistic 
behaviors or report any impaired impulse control and his 
insight and judgment were intact.  Although the veteran had 
relationships with others and ongoing routine activities 
outside the home, the VA examiner concluded that the 
veteran's psychiatric symptoms appeared to interfere 
significantly with his functioning.  Finally, the VA examiner 
concluded that the veteran experienced significant social 
impairment due to his anxiety.  However, the Board notes that 
evaluations of mental disorders cannot be based solely on the 
level of social impairment.  38 C.F.R. § 4.126(b) (2004).

Although the veteran's GAF score was 45 in April 1999, 
indicating serious symptoms, none of the objective symptoms 
noted at this examination correspond with the criteria 
required for a 70 percent rating for generalized anxiety 
disorder.  It is noted that the veteran's GAF score had 
improved to 55, indicating only moderate symptoms, in October 
2003.  Again, the objective symptoms noted at this 
examination also did not correspond with the criteria 
required for a 70 percent rating.  While the Schedule for 
Rating Disabilities (Schedule) does indicate that the rating 
agency must be familiar with the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV), it does 
not assign disability percentages based solely on GAF scores.  
See 38 C.F.R. § 4.130.  Thus, the veteran's GAF scores of 45 
and 55 do not automatically equate to any particular 
percentage in the Schedule; rather, they are but one factor 
to be considered in conjunction with all of the other 
evidence.  

Given the objective evidence of record that the veteran 
enjoys positive relationships with his wife and family, 
participates in social activities with others outside of his 
home, has no memory deficits, panic attacks, or impulse 
control problems, the Board concludes that the veteran's 
symptomatology does not warrant a disability rating in excess 
of 50 percent for generalized anxiety disorder.  See 
38 C.F.R. § 4.130, Diagnostic Code 9400 (2004).

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected generalized 
anxiety disorder presented an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extraschedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that the evidence does not show that 
the veteran's service-connected generalized anxiety disorder 
interferes markedly with employment (i.e., beyond that 
contemplated in the assigned rating), warrants frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.  The 
evidence does not establish that the veteran has been 
hospitalized for generalized anxiety disorder.  And, while 
the VA examiner concluded in October 2003 that the veteran's 
symptoms of anxiety would interfere with his ability to work, 
the veteran is retired.  Therefore, in the absence of such 
factors, the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. 
§ 3.321(b)(1) does not support assigning a disability rating 
in excess of 50 percent to the veteran's service-connected 
generalized anxiety disorder.

For the reasons and bases discussed above, the Board finds 
that the evidence is against the veteran's claim of 
entitlement to a disability rating in excess of 50 percent 
for generalized anxiety disorder.  In reaching the 
conclusions above, the Board has considered the applicability 
of the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).  Thus, the appeal is denied.


ORDER

Entitlement to a disability rating in excess of 50 percent 
for generalized anxiety disorder is denied.


	
REMAND

With respect to the veteran's claim of entitlement to a 
disability rating in excess of 10 percent for fibromyalgia, 
the Board observes that, in the August 2004 Joint Motion for 
Remand, it was noted that the veteran's most recent VA 
examination in May 1999 for fibromyalgia had not been 
conducted by a rheumatologist.  A review of this VA 
examination report indicates that the VA examiner did not 
feel qualified to comment on the veteran's service-connected 
fibromyalgia because he was an orthopedic examiner and not a 
rheumatologist.  

Because the veteran was not examined by a rheumatologist in 
May 1999, and pursuant to the Court's August 2004 Order, the 
Board finds that the May 1999 examination report must be 
returned as inadequate.  See 38 C.F.R. § 4.2 (2003).  The 
Board also finds that, on remand, the veteran should be 
scheduled for an updated VA examination by a specialist such 
as a rheumatologist in order to determine the current nature 
and severity of his service-connected fibromyalgia.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
his service representative and ask them 
to identify all VA and non-VA health care 
providers who have treated him for 
fibromyalgia between May 1997 and the 
present.  Any records which are not 
currently of record should be obtained.

2.  Then, the RO should make arrangements 
with the appropriate VA medical 
facility(ies) for the veteran to be 
afforded a fibromyalgia examination to 
determine the current nature and extent 
of his service-connected fibromyalgia.  
The claims folder must be sent to the 
examiner(s) for review.  Pursuant to the 
Court's August 2004 remand, this 
examination must be conducted by a 
specialist such as a rheumatologist.  
Request that this examination include all 
standard studies and tests.  

The examiner(s) should conduct this 
examination and, based on the results of 
the examination, a review of the medical 
evidence of record, and sound medical 
principles, provide opinions regarding 
the current nature and extent of the 
veteran's fibromyalgia.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the report of each 
examination.

3.  Then, the RO should re-adjudicate the 
veteran's claim of entitlement to a 
disability rating in excess of 10 percent 
for fibromyalgia in light of all relevant 
evidence and pertinent legal authority.  
The RO should provide adequate reasons 
and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.

4.  If any determination remains adverse 
to the veteran, he and his service 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. Parakkal	
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


